Citation Nr: 1747109	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 1, 2012 and 40 percent thereafter for peripheral neuropathy, right foot and neurological deficit residuals of stroke. 

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  He also had active service from July to November 1973.  The first period of service concluded with an honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for both service-connected peripheral neuropathy, left foot and peripheral neuropathy, right foot. 

A subsequent April 2012 rating decision, in pertinent part, assigned a 40 percent rating for his service-connected peripheral neuropathy, right foot effective February 1, 2012.  However, this rating decision does not represent a total grant of benefits sought on appeal, and the claims for increase rating for service-connected peripheral neuropathy, right foot remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2017 Board remand directed the RO to schedule the Veteran for an examination to ascertain the nature and severity of the Veteran's peripheral neuropathy of the right and left feet.  After review of the record, the Board finds that the RO initially requested a VA neurological peripheral nerve examination in March 2017.  In a June 2017 supplemental statement of the case (SSOC), the RO determined the Veteran failed to report for an examination without good cause.  In this regard, an April 2017 computer database record states that the Veteran failed to report to a scheduled VA examination twice.  The only medical record that the Veteran failed to report to a scheduled appointment is a psychiatry attending note dated April 24, 2017.  A review of the record reflects that this appointment may have been a compency test rather than a VA peripheral nerve examination.  See VA treatment record, April 17, 2017.  Therefore, there is no record that a VA peripheral neuropathy examination was actually scheduled or that the VA ever furnished the Veteran with appropriate and timely notification of any scheduled VA examination.  Thus, it is unclear whether the Veteran was properly notified of any scheduled VA examination.  

In light of the above, this matter should be remanded so that the Veteran may be afforded another opportunity to appear for a VA examination to determine the nature and severity of his increased rating claims for service-connected peripheral neuropathy, right foot and neurological deficit residuals of stroke, and service-connected peripheral neuropathy, left foot.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of his peripheral neuropathy of his right and left feet (with etiology of stroke residuals and/or underlying diabetes mellitus, type II).  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe), and describe all symptoms related to peripheral neuropathy of the bilateral feet.

The examiner is requested to provide a complete rationale for any opinion provided. 

2.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter advising the Veteran and his fiduciary of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to the last known address of record.  If the Veteran fails to report to the examination, the claims file must include any notice informing the AOJ that he failed to report for the scheduled examination.

3.  After ensuring compliance with the above directives, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




